DETAILED ACTION
Claims 1-3, 5-6, 8-21 are presented for examination, wherein claims 1-3, 6, and 8 are currently amended; claims 9-19 are withdrawn, wherein the examiner respectfully confirms the status of claims 9-19 as withdrawn; plus, claims 20-21 are newly added. Claims 4 and 7 are cancelled.
The 35 U.S.C. § 112(b) rejections of claims 1-8 are withdrawn as a result of the amendments to claim 1, from which the other claims depend; the amendments to claim 3; plus, cancellation of claims 4 and 7.
The 35 U.S.C. § 103 rejection of claims 1-6 over Takano is withdrawn as a result of the amendments to claim 1, from which the other claims depend, and cancellation of claim 4. However, the art is reapplied, as provided infra.
The 35 U.S.C. § 103 rejection of claims 7-8 over Takano as modified is withdrawn as a result of the amendments to claim 1, from which claim 8 depends, and cancellation of claim 7. However, the art is reapplied, as provided infra.
The 35 U.S.C. § 103 rejection of claims 1-8 over Shibano is withdrawn as a result of the amendments to claim 1, from which the other claims depend, and cancellation of claims 4 and 7. However, the art is reapplied, as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the remaining “,” punctuation in the newly amended preamble (“An undercoat layer for an energy storage device, comprising”) should be deleted. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding newly amended claim 1, from which the other claims depend, the newly added limitations “at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” “which foil is used for fabricating an electrode assembly,” “by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” in “the undercoat layer is formed on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer, which foil is used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” are severably unclear as to whether they are intended to be (1) within the scope of the claim or (2) outside the scope of the claim.
For purposes of examination, each of said limitations is interpreted to be (2) outside of the scope of the invention, respectfully noting that the preamble has been maintained to be for an “undercoat layer,” such that the limitations supra are each severably outside the scope of the preamble subject matter—the undercoat layer is formed on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer, which foil is used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 8 plus newly added claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2013/073906) in view of Shibano et al (US 2015/0228982).
Regarding newly amended independent claim 1, Takano teaches a positive electrode for a non-aqueous electrolyte secondary battery, said positive electrode (e.g. item 1) including a current collecting base material (e.g. item 10), an anchor layer (e.g. item 12) provided on said current collecting base material, and a positive electrode active material layer (e.g. item 14) provided on said anchor layer (e.g. ¶0014 plus e.g. Figure 1), reading on “undercoat layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, wherein:
anchor layer contains a conductive material that secures the conductivity of the current collecting base material, smoothly transferring electrons to the positive electrode active material, while preventing a chemical reaction during charging and discharging;
(1)	said anchor layer may be a layer of conductive carbon fiber material and fluorine-containing polymer material, with a thickness of preferably 1 mm or less, and particularly preferably 200 nm or less from the viewpoint of conductivity, wherein said carbon fiber-based conductive material may be carbon nanotubes and carbon nanofibers (e.g. ¶¶ 0016, 23, and 25), reading on newly added limitation “An undercoat layer … comprising … an electrically conductive material” and newly amended limitation “the undercoat layer has a thickness of from 1 to 200 nm,” MPEP § 2144.05(I),
alternatively, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range, e.g. MPEP § 2144.05(II),
wherein said anchor layer is applied as an ink to coat a surface of said current collecting base layer, wherein said current collecting base may be a foil, such as an aluminum foil, for use as said positive electrode in said non-aqueous electrolyte secondary battery (e.g. supra plus e.g. ¶¶ 0015, 24, 39, 43, and 45-47), reading on newly added limitation “the undercoat layer is formed on at least one side of a current-collecting 
alternatively, the limitations “the undercoat layer is formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer” are severably outside of the scope of the claimed invention, see e.g. supra;
alternatively, the process limitation “is formed on” in “the undercoat layer is formed on at least one side of a current-collecting substrate” within the product claim does not patentably distinguish the instant invention, e.g. MEPP § 2113;
alternatively, said anchor layer is capable of being “… formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” severably reading on said limitations.

Takano teaches said current collecting base may be said aluminum foil (e.g. supra), reading on “which foil is used for fabricating an electrode assembly,” said aluminum foil current collecting base is capable of “used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed,” 
alternatively, the limitation “… which foil is used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” is outside of the scope of the invention as claimed, see e.g. supra.

(2)	Regarding the newly added limitation incorporating the subject matter of former claim 7 wherein “An undercoat layer … comprising … a dispersant,” as provided in the prior Office action regarding said former claim 7, Takano teaches the anchor layer, wherein said anchor layer applied onto said current collecting base material as an ink in which said conductive material is dispersed in a solvent, coated onto said current collecting base material, and dried to remove said solvent, wherein carbon nanotubes are particularly preferable in view of its conductivity and dispersibility (e.g. ¶¶ 0019, 23-24, 26, 40-53, 72, and 77), but does not expressly teach said newly added limitation.
However, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector; wherein said binding layer is applied as a dispersion of carbon nanotubes to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said binding layer has improved uniformity and adhesive ability by using a dispersant with highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43).
As a result, it would have been obvious to use the dispersant of Shibano in the ink of Takano in order to ensure the conductive material in said anchor layer is uniformly dispersed in the ink and further to improve the adhesive ability of said anchor layer, reading on said newly added limitation.
Regarding newly amended claims 2-3, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches its thickness may be 1 mm or less, 200 nm or supra), reading on the newly amended limitations “the thickness of the undercoat layer is from 1 to 140 nm” (claim 2) and “the thickness of the undercoat layer is from 30 to 80 nm” (claim 3), e.g. MPEP § 2144.05(I).
In the alternative, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode (e.g. supra), so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claim 5 and newly amended 6, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may be formed of a layer of conductive carbon nanotube material and fluorine-containing polymer material (e.g. supra), reading on “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic graphite, titanium oxide, ITO, ruthenium oxide, aluminum and nickel” (claim 5) and newly amended limitation “the conductive material comprises carbon nanotubes” (claim 6).
Regarding claim 8, Takano as modified teaches the anchor layer of claim 1, wherein said anchor layer includes said dispersant with highly-branched polymers containing triarylamine structures as branch points, reading on “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer.”

Regarding newly added claim 20, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may further incorporate a polymer thickener, such as carboxymethyl cellulose (CMC), polyethylene glycol, or a mixture of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol.”
Regarding newly added claim 21, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may incorporate said carbon nanotubes as said carbon fiber-based conductive material (e.g. supra), wherein an example of said carbon nanotubes is VGCF-H, manufactured by Showa Denko Co, Ltd (e.g. ¶0078), which is a single-wall carbon nanotube, reading on “the conductive material comprises at least one carbon nanotube selected from the group consisting of single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT),”
alternatively, said nanotube would have a number of walls of one of “single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT).”
    
        
            
                                
            
        
    

Claims 1-3, 5-6, 8 plus newly added claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).
Regarding newly amended independent claim 1, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, 
wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to a surface of said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), wherein:
(1)	said binding layer comprising said carbon nanotubes (e.g. supra), reading on newly added limitation “An undercoat layer … comprising … an electrically conductive material;” and
(2)	said binding layer comprising said dispersant (e.g. supra), reading on newly added limitation “An undercoat layer … comprising … a dispersant” (subject matter of former claim 7),
wherein said binding layer is preferably 0.05 to 10 μm thick (e.g. ¶0106), overlapping and reading on the newly amended limitation “the undercoat layer has a thickness of from 1 to 200 nm,” MPEP § 2144.05(I),
alternatively, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II),
wherein said binding layer is formed from a dispersion applied to a surface of said current-collecting substrate by e.g. inkjet, spray coating, or casting, said binding layer supra plus e.g. ¶¶ 0006, 15, 185, 192, 195, 200-201, 205-206, 209, 213-214, 217, 222, 229, and 241), reading on “the undercoat layer is formed on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,”
alternatively, the limitations “the undercoat layer is formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer” are severably outside of the scope of the claimed invention, see e.g. supra;
alternatively, the process limitation “is formed on” in “the undercoat layer is formed on at least one side of a current-collecting substrate” within the product claim does not patentably distinguish the instant invention, e.g. MEPP § 2113;
alternatively, said anchor layer is capable of being “… formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” severably reading on said limitations.
Shibano teaches said current collecting base may be said copper foil or said aluminum foil (e.g. supra), reading on “which foil is used for fabricating an electrode assembly,” said aluminum foil current collecting base is capable of “used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab 
alternatively, the limitation “… which foil is used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” is outside of the scope of the invention as claimed, see e.g. supra.
Regarding newly amended claims 2-3, Shibano teaches the binding layer of claim 1, wherein its thickness is preferably 0.05 to 10 μm (e.g. supra), reading on newly amended limitations “the thickness of the undercoat layer is from 1 to 140 nm” (claim 2) and “the thickness of the undercoat layer is from 30 to 80 nm” (claim 3), e.g. MPEP § 2144.05(I).
In the alternative, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer (e.g. supra), so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claims 5 and 8 plus newly amended claim 6, Shibano teaches the binding layer of claim 1, wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), reading on “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, newly amended limitation “the conductive material comprises carbon nanotubes” (claim 6); and, “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer” (claim 8).

Regarding newly added claim 20, Shibano teaches the binding layer of claim 1, wherein said binding layer may further incorporate a binder, such as carboxymethyl cellulose, polyacrylic acid, polyvinyl alcohol, polystyrene (e.g. ¶¶ 0090-93), reading on “further comprising at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol.”
Regarding newly added claim 21, Shibano teaches the binding layer of claim 1, wherein said binding layer comprising said carbon nanotubes (e.g. supra), wherein said carbon nanotubes may be single cylindrically rolled graphene sheet (“SWCNT”), double-walled CNTs composed of two concentrically rolled graphene sheets (“DWCNT”), multi-walled CNTs composed of a plurality of concentrically rolled graphite sheets (“MWCNT”), or a plurality thereof (e.g. ¶0073), reading on “the conductive material comprises at least one carbon nanotube selected from the group consisting of single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT).”
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. The applicants argue that the art does not teach the newly amended limitations.
supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While not within the scope of the claims as claimed, the examiner respectfully notes ultrasonic welding of electrodes and connectors is well known in the art, see e.g. Kajitani et al (US 2014/0079984) and Kawakami et al (US 2015/0099178).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723